Citation Nr: 0806453	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  98-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability, 
claimed as residuals of a neck fracture.  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1961 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 1996, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2003, the veteran appeared at hearing before an 
Acting Veterans Law Judge and a transcript of the hearing is 
in the record.  In May 2006, the Board offered the veteran 
the opportunity for another hearing because the Acting 
Veterans Law Judge, who had conducted hearing in January 2003 
was no longer at the Board.  In June 2006, the veteran 
indicated that he did not want another hearing. 

In August 2003, the Board remanded the case for additional 
development and readjudication. 

In a decision in June 2006, the Board denied the claim of 
service connection for a neck disability, claimed as residual 
of a neck fracture.  The veteran then appealed the decision 
of the Board to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2007, the Court granted a 
Joint Motion for Remand and vacated the Board's decision and 
remanded the case to the Board for compliance with the 
instructions in the Joint Motion.  A copy of the Joint Motion 
and the Court's order are in the veteran's file. 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

In order to comply with the Court's order, the case is 
REMANDED for the following action:

1. Ask the veteran to identify or submit 
any evidence, either VA or private, not 
already of record, pertaining to his 
claim for residuals of a neck injury. 

2. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether it is at least as 
likely as not that any current neck 
disability is related to an in-service 
injury.  Although not documented in the 
service medical records, the in-service 
injury is factually established by 
credible statements of those, who had 
actual knowledge of the injury, including 
the Battalion Surgeon, who recalled that 
in the Spring of 1962 the veteran fell 
from an armored personnel carrier during 
a field exercise at Fort Polk, Louisiana, 
and he hit the back of his head on a 
stump, and another witness stated that 
when the veteran returned to his unit he 
was wearing a cervical collar.  The 
veteran's file must be made available to 
the examiner for review.  

The examiner is asked to comment 
on the clinical significance of 
the following: 

a). No cervical abnormality was 
noted on separation examination in 
June 1962 or on retention 
examination for the National Guard 
in May 1966; 



b). VA X-rays of the cervical 
spine in March 1982 revealed 
possibly early arthritis, but no 
gross abnormality after the 
veteran was in vehicle, which 
overturned, resulting in upper 
back and neck pain, which was 
diagnosed as acute left mild 
cervical strain; and subsequent 
findings of partial paralysis of 
the left triceps secondary to the 
neck injury in March 1982 (VA 
neurological evaluation in June 
1982) and cervical complaints from 
September to November 1990 and in 
January 1991; and, 

c). A VA MRI of the cervical spine 
in February 1992 revealed a 
kyphotic deformity, spinal 
stenosis, a bone spur, and disc 
protusion. 

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

3. Upon completion of the foregoing, 
the claim should be readjudicated.  If 
the decision remains adverse to the 
veteran, then provide him with a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

